Citation Nr: 1443056	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $27,858.57, to include the preliminary issue of whether the request for a waiver was timely filed.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.  He is a Vietnam veteran who earned the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the Debt Management Center (DMC) in Fort Snelling, Minnesota.  This case currently is under the jurisdiction of the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In July 2010, the RO denied entitlement to an increased rate of apportionment from April 1, 2006.  The Veteran filed a timely notice of disagreement (NOD), but did not perfect appeal of the denial by filing a substantive appeal after issuance of the July 2013 statement of the case (SOC).  Thus, that issue is not before the Board.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In his April 2012 VA Form 9, the Veteran requested a Board Central Office hearing.  The record reflects, however, that he was unable to appear at his scheduled Board hearing in September 2012 due to his incarceration.  Now that he has been released from incarceration, the Veteran has requested a Board videoconference hearing.  See September 2014 Letter.

Pursuant to the Veteran's desire to appear for a Board videoconference hearing, this matter must be remanded to the AOJ in order for the requested hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the earliest available videoconference hearing before a Veterans Law Judge to be held at his local RO.  

Notice of the hearing must be sent to the Veteran and his representative.  The case should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



